Citation Nr: 9909941	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an esophageal 
hiatal hernia with mild gastroesophageal reflux.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for cirrhosis of the 
liver.

4.  Entitlement to service connection for residuals of a head 
wound.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for Agent Orange 
exposure.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disease, 
hypertension, peripheral vascular disease, and a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The Board also notes that in decisions of October 1997 and 
March 1998 the RO denied service connection for a heart 
condition with vascular disease claimed as secondary to 
tobacco use in service.  The veteran subsequently submitted a 
written statement in May 1998 in which he addressed that 
issue.  The smoking issue, however, has not been developed or 
certified for appellate review.  Accordingly, the Board will 
not address that issue, and instead refers it to the RO for 
any appropriate action.  


REMAND

The record shows that the veteran was advised by letter in 
October 6, 1998, that his case was being transferred to the 
Board.  Subsequently, on January 5, 1999, the veteran 
submitted additional items of evidence which were not 
previously considered by the RO and which were not of record 
when the RO issued the most recent supplemental statement of 
the case in July 1998.  

The Board notes that these items of evidence were submitted 
and received just beyond the 90 day time period for 
submission of new evidence as outlined in 38 C.F.R. § 20.1304 
(1998).  The evidence, however, consisted of VA treatment 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board has constructive 
notice of such records and must consider them in connection 
with an appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) in which the Court held that one part of the VA may be 
deemed to have "constructive notice" of evidence or 
documents which are under the control of another part of the 
VA.  Furthermore, the Court has held that consideration 
should be given to assigning an earlier effective date where 
a claim is forwarded to the RO from other sections of the VA.  
See Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  Applying 
these principles to the present case, the Board notes that 
the records submitted by the veteran were within the control 
of one part of the VA within the 90 day time limit for 
submission of evidence.  Accordingly, the Board accepts the 
evidence for consideration in connection with the veteran's 
appeal.

Having accepted the additional items of evidence, the Board 
observes that there is no waiver of RO consideration of this 
new evidence as required under 38 C.F.R. § 20.1304(c) (1998).  
The Board is unable to construe any language in the cover 
letter from the veteran as an express waiver of initial RO 
consideration of the evidence.

In light of the foregoing circumstances, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should again review the 
record, including all evidence which has 
been received since the most recent 
supplemental statement of the case was 
issued in July 1998, and determine 
whether any of the veteran's claims may 
be granted.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


